Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8-11, 14-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, 15 recite train(ing) at least one model … wherein the model includes a phase duration forecasting model based on a plurality of Poisson model, support vector machine (SVM) or other models wherein the Poisson model may apply a Poisson regression to predict a dependent variable …
Claims 3, 10, 17, recite that the at least one model includes a cancel-defer-go live model based on a random forest tree; and 

According to the specification, a first set of data is prepared, and a model is training using the prepared data, wherein the model is at least one of a cancel-defer-go live model, a regular-extended warranty model and a phase duration forecasting model and generating prediction based on running a second set of data (see abstract). 
Further the specification discloses as follows:
[0075] FIG. 7A-7B illustrate diagrams for phase duration forecasting in a digital content communications system for account management and predictive analytics, according to an example. Here, how long (in days) each phase for product solution/support will last may be predicted. Specifically, in one example, there may be 5 Poisson models and 1 SVM model used for all phases (Design, Build, Test, UAT, Deploy, Support). It should be appreciated that a Poisson regression may be used to predict probabilities that the duration of certain phase will occur, i.e. design, build, test, etc., and a Support Vector Machines (SVM) may be used to forecast the Deploy phase because there may be only two possible values, <1 or 1 day. Other various techniques may also used or provided. FIG. 7A illustrates a diagram 700A for a Poisson regression, according to an example. As shown, the Poisson regression may be used to predict a dependent variable that consists of count data given one or more independent variables.

[0082] At block 910, a processor may receive a first set of data associated with a plurality of users or user accounts from a first data source. At block 920, the processor may receive a second set of data associated with a plurality of users or user accounts from a second data source. It should be appreciated that, as described above, the first data source and the second data source may each include a website, a document, enterprise resource planning (ERP) system, a database, a web feed, a sensor, a geolocation data source, a server, an analytics tool, a mobile device, a reporting system, or any other data source.

[0083] At block 930, the processor may prepare the first set of data, wherein preparing the first set of data comprises as least one of variable identification, variable selection, or model training and selection.

[0084] At block 940, the processor may train a model using the first set of prepared data, wherein the model is at least one of a cancel-defer-go live model, a regular-extended warranty model, or a phase duration forecasting model. In some examples, the cancel-defer-go live model may be based on a random forest tree or other model as described above. In some examples, the regular-extended warranty model may be based on a support vector machine (SVM) or some other model as described herein. In some examples, the phase duration forecasting model may be based on a Poisson model, a support vector machine (SVM), or other model. As described herein, the Poisson model may apply a Poisson regression to predict a dependent variable that consists of count data given one or more independent variables.

According to the specification,  the model is at least one of a cancel-defer-go live model, a regular-extended warranty model, or a phase duration forecasting model. In some examples, the cancel-defer-go live model may be based on a random forest tree or other model as described above. In some examples, the regular-extended warranty model may be based on a support vector machine (SVM) or some other model as described herein. In some examples, the phase duration forecasting model may be based on a Poisson model, a support vector machine (SVM), or other model. 
The specification does not disclose that the training of a model includes more than one model. Instead, it discloses that one of the three model are selected for training and if the phase duration forecasting model is selected, it is based on the Poisson model or the SVM model.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites train at least one model using the prepared data wherein the at least one model includes a phase duration forecasting model based on a plurality of Poisson models and a the trained model. Since the claim recites training a phase duration forecasting model, training Poisson model and SVM model, it is unclear which trained model is used for the generating predictions. The claim further recites wherein the predictions from the phase duration forecasting model include predictions for the corresponding phase duration of each of the plurality of Poisson models and the SVM model. Training the phase duration forecasting model includes training Poisson models (to predict a duration) and training SVM model (to predict generate duration prediction). It is unclear what claimed language “wherein the predictions from the phase duration forecasting model include predictions for the corresponding phase duration of each of the plurality of Poisson models and the SVM model” means. Clarification is required. 


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 7, 8-11, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing customer support system utilizing of machine-learning models to generate determine user acceptance of an offer (warranty or extended warranty). 

 Although claims 1-4, 7, 8-11, 14-18 and 20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite receiving first and second set of data, preparing the data, training a model to generate predictions. 
The limitation of receiving and predicting covers Mental Process. The claim also recite training machine learning for performing a prediction. That is, other than reciting a neural network (module) a processor, nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to predict user’s action based on collected user data, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a model for receiving data and performing a prediction. The claims as a whole merely describe how to generally apply the concept of making a prediction. The 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (predicting user action). Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The following reference are provided in support to the models used in the claimed invention:
Iyengar (US 2005/0182502 A1) disclosing occurrence modeling for determining occurrences at a location and times using Poisson models. 
Predicting Motor Vehicle Crashes Using Support Vector Machine Models; Xiugang Li et al.; April 28, 2008.
 Model of Customer Churn Prediction on Support Vector Machine; XIA Guo-en et al. September 2008 (using SVM) 

The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-4, 7, 9-11, 14, 16-18 and 20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt (US10,229,370 B1) and further in view of Canny et al. (US 2009/0006363 A1).

Claims 1, 7, 8, 14, 15, 20:
 Merritt teaches one or more data stores to store and manage data within a network; one or more servers to facilitate operations using information from the one or more data stores; 
an analytics subsystem that communicates with the one or more servers and the one or more data stores in the network to provide customer support with predictive analytics, the analytics subsystem system comprising (see fig. 1):
a data access interface to: receive a first set of data associated with a plurality of users
or user accounts from a first data source (system interfacing with one or more internal databases including account information) (see col. 2 lines 18-67, col. 7 line 40-52); 
at least one of variable identification, variable selection, or model training and selection ;
receive a second set of data associated with a plurality of users or user accounts from a second data source (data are received from different databases (see col. 7 line 40-52);

train at least one model (predictive model) using the first set of prepared data wherein the at least one model includes a phase duration forecasting model (by inputting customer data into a logistic regression model in conjunction with a tree based model, (see col. 2 line 51 to col. 3 line 21, col. 14 line 65 to col. 15 line 67); the predictive model includes a logistic regression model and a tree based model.  

prepare the second set of data, wherein preparing the second set of data comprises as least one of variable identification, variable selection, or model training and selection (see col. 2 line 51 to col. 3 line 21); 
run the second set of data through the trained model; generate predictions based on running the second set of data that ran through the trained model (see col. 7 lines 53-67; and  provide at least one multimodal output based on the generated predictions; and an output interface to transmit the at least one multimodal output to a user at a user device, wherein the user device is a computing device having a display; wherein the at least one multimodal output comprises a visualization of the generated predictions (see col. 8 line 18 to col. 9 line 25).
	Merritt teaches predictive models trained for predicting user action (likelihood to accept or will lapse in payment or will purchase the product, wherein the predictive model includes a logistic regression model and a 

Examiner notes that the claims recite and intended purpose of the training of the Poisson models and the SVM modes (to predict a duration and to generate duration). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 2, 9, 16:
Merritt/Canny teaches wherein the first data source and the second data source each comprise at least one of a website, a document, enterprise resource planning (ERP) system, a database, a web feed, a sensor, a geolocation data source, a server, an analytics tool, a mobile device, and a reporting system (see col. 7 lines 40-67, Canny ([0009]).
	Claims 3, 4, 10, 11, 17, 18:
Merritt/ Canny teaches wherein the cancel-defer-go live models based on a random forest tree; wherein the regular-extended warranty model is based on a support vector machine (SVM); (see col. 15 line 17 to col. 16 line 46,  Canny [0006]-[0009]). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 8-11, 14-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 101, the amended claims including additional training of different models for generating predictions based on provided data after being trained. The models are used to perform the abstract idea of predicting. The additional elements, i.e., the processor and the models,  do not integrate the judicial exception into a practical application. The additional elements do no add limitation beyond the judicial exception that is not well-understood, routine and conventional’ in the field. Those models are selected from well-known models to perform the steps or function that those models normally perform. Thus, the claimed method does not improve computer technology, or another technology, since the improvement recited by the claimed concerns improvement to the process of predicting the phase duration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688